Title: To Thomas Jefferson from George Jefferson & Company, 26 March 1799
From: George Jefferson & Company
To: Jefferson, Thomas



Dear Sir,
Richmond 26th. March 1799—

We received your letter of the 18th. by Mr Richardson, to whom we paid your draft of five hundred dollars—we send you by him 2 Gross of the best Corks which is all that we can procure of that quality and are doubtful if an inferior kind will answer of this you will please to inform us—Tobacco has fallen considerably of late the nominal Cash price is 48/ and few purchasers. a small demand however for foreign markets, which we have reason to expect in the course of a month or two, will undoubtedly raise the price and probably beyond what it has yet sold for—
We are respectfully Dear Sir, Your obt Servts.

Geo: Jefferson & Co.

